Agreement Relating to the EV Project, by and between Ecotality North America and
the US Department of Energy

 
SPECIAL TERMS AND CONDITIONS FOR USE IN MOST GRANTS AND COOPERATIVE AGREEMENTS
2
RESOLUTION OF CONFLICTING CONDITIONS
2
CONDITIONS ON AWARD
2
AWARD AGREEMENT TERMS AND CONDITIONS
2
AWARD PROJECT PERIOD AND BUDGET PERIODS
3
PAYMENT PROCEDURES - REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDER INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)
3
COST SHARING FFRDC'S PARTICIPATE
4
REBUDGETING AND RECOVERY OF INDIRECT COSTS - REIMBURSABLE INDIRECT COSTS AND
FRINGE BENEFITS
4
USE OF PROGRAM INCOME - ADDITION
4
STATEMENT OF FEDERAL STEWARDSHIP
4
SITE VISITS
5
REPORTING REQUIREMENTS
5
PUBLICATIONS
5
FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS
6
INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION
6
GENERATED DELIVERY WITH DATA RESTRICTIONS
6
CONTINUATION APPLICATION AND FUNDING - AWARDS UNDER 10 CFR 600
7
LOBBYING RESTRICTIONS
7
NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS -- SENSE
OF CONGRESS
7
PROPERTY
7
INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP
8
DECONTAMINATION AND/OR DECOMMISSIONING (D &D) COSTS
8
SPECIAL PROVISIONS RELATING TO WORK FUNDED UNDER AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009
8
REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512 OF THE RECOVERY ACT
11
REQUIRED USE OF AMERICAN IRON, STEEL, AND MANUFACTURED GOODS (COVERED UNDER
INTERNATIONAL AGREEMENTS)--SECTION 1605 OF THE AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009
12
WAGE RATE REQUIREMENTS UNDER SECTION 1606 OF THE RECOVERY ACT
15
RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL AWARDS
AND RECIPIENT RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS
15
DAVIS BACON ACT REQUIREMENTS
16

 
 
1

--------------------------------------------------------------------------------

 


SPECIAL TERMS AND CONDITIONS FOR USE IN MOST GRANTS AND COOPERATIVE AGREEMENTS




RESOLUTION OF CONFLICTING CONDITIONS


Any apparent inconsistency between Federal statutes and regulations and the
terms and conditions contained in this award must be referred to the DOE Award
Administrator for guidance.


CONDITIONS ON AWARD


1.
Post Award Audit and Accounting System Review



Within one (1) month after award, DOE will request a post-award audit of the
Recipient’s accounting system to ensure its compliance with applicable Federal
regulations.  Should the audit report identify deficiencies in the accounting
system, or determine the accounting system to be inadequate, the Recipient shall
have thirty (30) days from the issuance of the audit report to correct any such
deficiencies.


If any issues identified in the audit remain unresolved at the end of the 30-day
period, or if the Recipient’s financial management systems are determined not to
conform to the appropriate requirements, DOE shall suspend payment under the
award until all issues are resolved.  If all issues are not resolved to the
satisfaction of the DOE Contracting Officer within 45 days of the date of
payment suspension, the Recipient agrees that DOE may declare the award
terminated by mutual agreement of the parties.  DOE’s share of costs incurred
prior to the date of termination shall be reimbursable to the extent such costs
are allowable under the terms of the award and the applicable Federal cost
principles.


2.
Estimated Cost of Award



The estimated cost of the award is based on the Recipient’s application dated
September 30, 2009, and reflects estimated costs only.  All costs are subject to
the conditions of this Article and are subject to definitization within
one-hundred twenty (120) days of the award date.


3.
Payment of Costs



DOE has obligated $86,396,560 for completion of the project authorized by this
award.  However, only $500,000 is available for work performed by the Recipient
during the definitization period of the project.   Furthermore, the Recipient is
restricted from taking any action that would negatively impact the
definitization process.  In the event the award is not definitized within 120
days of the award date, the maximum DOE liability to the Recipient is the
$500,000 in funds that are available to the Recipient to expend during the
definitization period to the extent that such costs are determined to be
reasonable, allocable to the subject award, and allowable under the terms of the
award and the applicable Federal Cost Principles.  The Recipient may incur costs
at its own risk beyond this limit, subject to later reimbursement by DOE in the
event the condition is satisfied and the costs are determined to meet the
requirements specified above.


AWARD AGREEMENT TERMS AND CONDITIONS


This award/agreement consists of the Grant and Cooperative Agreement cover page,
plus the following:
a. 
Special terms and conditions.

b. 
Attachments:

 
Attachment No.
Title

 
1 
Intellectual Property Provisions

 
2 
Statement of Project Objectives

 
3 
Federal Assistance Reporting Checklist

 
4 
Budget Pages

 
5 
Wage Determination(s)

 
 
2

--------------------------------------------------------------------------------

 
 
c.             Applicable program regulations.
d.             DOE Assistance Regulations, 10 CFR Part 600 at
http://ecfr.gpoaccess.gov and if the award is for research and to a university
or non-profit, the Research Terms & Conditions and the DOE Agency Specific
Requirements at http://www.nsf.gov/bfa/dias/policy/rtc/index.jsp.
e.             Application/proposal as approved by DOE.
f.             National Policy Assurances to Be Incorporated as Award Terms in
effect on date of award at  http://management.energy.gov/business_doe/1374.htm.


AWARD PROJECT PERIOD AND BUDGET PERIODS


The Project Period for this award is 10/01/2009 through 04/30/2013 consisting of
the following Budget Periods.


Budget Period
Start Date
End Date
BP 1
10/01/2009
01/31/2011
BP 2
02/01/2011
01/31/2012
BP 3
02/01/2012
04/30/2013



PAYMENT PROCEDURES - REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDER INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)


a.             Method of Payment.  Payment will be made by reimbursement through
ACH.


b.             Requesting Reimbursement.  Requests for reimbursements must be
made electronically through Department of Energy's Oak Ridge Financial Service
Center (ORFSC) VIPERS.  To access and use VIPERS, you must enroll at
https://finweb.oro.doe.gov/vipers.htm.  Detailed instructions on how to enroll
are provided on the web site.


For non-construction awards, you must submit a Standard Form (SF) 270, "Request
for Advance or Reimbursement" at https://finweb.oro.doe.gov/vipers.htm and
attach a file containing appropriate supporting documentation.  The file
attachment must show the total federal share claimed on the SF 270, the
non-federal share claimed for the billing period if cost sharing is required,
and cumulative expenditures to date (both Federal and non-Federal) for each of
the following categories: salaries/wages and fringe benefits; equipment; travel;
participant/training support costs, if any; other direct costs, including
subawards/contracts; and indirect costs.  For construction awards, you must
submit a SF 271, "Outlay Report and Request for Reimbursement for Construction
Programs," through VIPERS.


c.             Timing of submittals.  Submittal of the SF 270 or SF 271 should
coincide with your normal billing pattern, but not more frequently than every
two weeks.  Requests for reimbursement must be limited to the amount of
disbursements made during the billing period for the federal share of direct
project costs and the proportionate share of any allowable indirect costs
incurred during that billing period.


d.             Adjusting payment requests for available cash.  You must disburse
any funds that are available from repayments to and interest earned on a
revolving fund, program income, rebates, refunds, contract settlements, audit
recoveries, credits, discounts, and interest earned on any of those funds before
requesting additional cash payments from DOE/NNSA.


e.             Payments.  The DOE approving official will approve the invoice as
soon as practicable but not later than 30 days after your request is received,
unless the billing is improper.  Upon receipt of an invoice payment
authorization from the DOE approving official, the ORFSC will disburse payment
to you.  You may check the status of your payments at the VIPER web site.  All
payments are made by electronic funds transfer to the bank account identified on
the ACH Vendor/Miscellaneous Payment Enrollment Form (SF 3881) that you filed.
 
 
3

--------------------------------------------------------------------------------

 


COST SHARING FFRDC'S PARTICIPATE


a.           Total Estimated Project Cost is the sum of the Government share,
including FFRDC contractor costs, and Recipient share of the estimated project
costs.  The DOE/NNSA FFRDC contractor cost is not included in the total approved
budget for this award, because DOE/NNSA will pay the DOE/NNSA FFRDC contractor
portion of the effort under an existing DOE/NNSA contract.  Recipient is not
responsible for reporting on that portion of the total estimated cost that is
paid directly to the DOE/NNSA FFRDC contractor.


The Recipient's cost share must come from non-Federal sources unless otherwise
allowed by law.  By accepting Federal funds under this award, you agree that you
are liable for your percentage share of allowable project costs, on a budget
period basis, even if the project is terminated early or is not funded to its
completion.  This cost is shared as follows:



       
DOE Share Including FFRDC Cost $/%
             
Budget Period No.
 
Budget Period Start
 
DOE
   
FFRDC
   
Recipient Share
 $/%
   
Total Estimated
 Cost
 
BP 1
 
10/01/2009
  $ 45,680,665 / 59 %   $ 1,850,516 / 2 %   $ 29,688,262 / 39 %   $ 77,219,443  
BP 2
 
02/01/2011
  $ 20,872,723 / 33 %   $ 4,791,376 / 7 %   $ 38,763,628 / 60 %   $ 64,427,727  
BP 3
 
02/01/2012
  $ 19,843,173 / 34 %   $ 4,261,547 / 7 %   $ 35,048,110 / 59 %   $ 59,152,830  
Total Project
  $ 86,396,560 / 43 %   $ 10,903,440/5 %   $ 103,500,000/52 %   $ 200,800,000 *

 
*These costs reflect estimated costs only and are subject to negotiation.


b.             If you discover that you may be unable to provide cost sharing of
at least the amount identified in paragraph a of this article, you should
immediately provide written notification to the DOE Award Administrator
indicating whether you will continue or phase out the project.  If you plan to
continue the project, the notification must describe how replacement cost
sharing will be secured.


c.             You must maintain records of all project costs that you claim as
cost sharing, including in-kind costs, as well as records of costs to be paid by
DOE/NNSA.  Such records are subject to audit.


d.             Failure to provide the cost sharing required by this Article may
result in the subsequent recovery by DOE/NNSA of some or all the funds provided
under the award.


REBUDGETING AND RECOVERY OF INDIRECT COSTS - REIMBURSABLE INDIRECT COSTS AND
FRINGE BENEFITS


a.             If actual allowable indirect costs are less than those budgeted
and funded under the award, you may use the difference to pay additional
allowable direct costs during the project period.  If at the completion of the
award the Government's share of total allowable costs (i.e., direct and
indirect), is less than the total costs reimbursed, you must refund the
difference.


b.             Recipients are expected to manage their indirect costs.  DOE will
not amend an award solely to provide additional funds for changes in indirect
cost rates.  DOE recognizes that the inability to obtain full reimbursement for
indirect costs means the recipient must absorb the underrecovery.  Such
underrecovery may be allocated as part of the organization's required cost
sharing.


USE OF PROGRAM INCOME - ADDITION


If you earn program income during the project period as a result of this award,
you may add the program income to the funds committed to the award and use it to
further eligible project objectives.


STATEMENT OF FEDERAL STEWARDSHIP


DOE/NNSA will exercise normal Federal stewardship in overseeing the project
activities performed under this award.  Stewardship activities include, but are
not limited to, conducting site visits; reviewing performance and financial
reports; providing technical assistance and/or temporary intervention in unusual
circumstances to correct deficiencies which develop during the project; assuring
compliance with terms and conditions; and reviewing technical performance after
project completion to ensure that the award objectives have been accomplished.
 
 
4

--------------------------------------------------------------------------------

 


SITE VISITS


DOE/NNSA's authorized representatives have the right to make site visits at
reasonable times to review project accomplishments and management control
systems and to provide technical assistance, if required.  You must provide, and
must require your subawardees to provide, reasonable access to facilities,
office space, resources, and assistance for the safety and convenience of the
government representatives in the performance of their duties.  All site visits
and evaluations must be performed in a manner that does not unduly interfere
with or delay the work.


REPORTING REQUIREMENTS


a.             Requirements.  The reporting requirements for this award are
identified on the Federal Assistance Reporting Checklist, DOE F 4600.2, attached
to this award.  Failure to comply with these reporting requirements is
considered a material noncompliance with the terms of the award.  Noncompliance
may result in withholding of future payments, suspension, or termination of the
current award, and withholding of future awards.  A willful failure to perform,
a history of failure to perform, or unsatisfactory performance of this and/or
other financial assistance awards, may also result in a debarment action to
preclude future awards by Federal agencies.


b.             Dissemination of scientific/technical
reports.  Scientific/technical reports submitted under this award will be
disseminated on the Internet via the DOE Information Bridge
(www.osti.gov/bridge), unless the report contains patentable material, protected
data, or SBIR/STTR data.  Citations for journal articles produced under the
award will appear on the DOE Energy Citations Database
(www.osti.gov/energycitations).


c.             Restrictions. Reports submitted to the DOE Information Bridge
must not contain any Protected Personal Identifiable Information (PII), limited
rights data (proprietary data), classified information, information subject to
export control classification, or other information not subject to release.


PUBLICATIONS


a.             You are encouraged to publish or otherwise make publicly
available the results of the work conducted under the award.


b.             An acknowledgment of Federal support and a disclaimer must appear
in the publication of any material, whether copyrighted or not, based on or
developed under this project, as follows:


Acknowledgment:  "This material is based upon work supported by the Department
of Energy under Award Number DE-EE0002194."


Disclaimer:  "This report was prepared as an account of work sponsored by an
agency of the United States Government.  Neither the United States Government
nor any agency thereof, nor any of their employees, makes any warranty, express
or implied, or assumes any legal liability or responsibility for the accuracy,
completeness, or usefulness of any information, apparatus, product, or process
disclosed, or represents that its use would not infringe privately owned
rights.  Reference herein to any specific commercial product, process, or
service by trade name, trademark, manufacturer, or otherwise does not
necessarily constitute or imply its endorsement, recommendation, or favoring by
the United States Government or any agency thereof.  The views and opinions of
authors expressed herein do not necessarily state or reflect those of the United
States Government or any agency thereof."
 
 
5

--------------------------------------------------------------------------------

 


FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS


You must obtain any required permits and comply with applicable federal, state,
and municipal laws, codes, and regulations for work performed under this award.


INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION


a.             The intellectual property provisions applicable to this award are
provided as an attachment to this award or are referenced on the Agreement Face
Page.  A list of all intellectual property provisions may be found at
http://www.gc.doe.gov/financial_assistance_awards.htm.


b.             Questions regarding intellectual property matters should be
referred to the DOE Award Administrator and the Patent Counsel designated as the
service provider for the DOE office that issued the award.  The IP Service
Providers List is found at
http://www.gc.doe.gov/documents/Intellectual_Property_(IP)_Service_Providers_for_Acquisition.pdf


GENERATED DELIVERY WITH DATA RESTRICTIONS


a.             The DOE agrees that the specific generated data items listed
below are not subject to call up under subparagraph (i) Additional Data
Requirements of the clause titled “Rights in Data—General,” except under the
enumerated conditions listed in b. below.



 
1. 
Personally Identifiable Information (PII), will not be provided to DOE
including:

 
-
Data specific to any single vehicle user; All user data will be aggregated prior
to public release,

 
-
Personal information of Project vehicle owners including names, address, contact
information, vehicle/charger use data tied specifically to that owner, and any
other related Personally Identifiable Information, and

 
-
Personal information of Project charger hosts including names, address, contact
information charger use data tied specifically to that host, and any other
related Personally Identifiable Information.

 
2. 
All vehicle/charger owner data included in the Customer Relationship Management
(CRM) database.

 
3.
Vehicle data collected for purposes of vehicle component performance evaluation
will not be provided to DOE.

 
b.             DOE shall be permitted to call for the delivery of the data
listed in a. above only in the following circumstances:


(1) To defend litigation brought against the Government, including patent
infringement, environmental and tort claims;


(2) To pursue litigation brought by the Government against Recipient or one of
Recipient‘s team members or subcontractors growing out of work performed under
the award entered into between Recipient and DOE;


(3) In the event the Government requires the information for investigations of
fraud, mischarging, or similar charges against Recipient or one of its team
members or subcontractors; or,


(4) In the event of a catastrophic occurrence at the project facility(ies) such
as an explosion, accident or hazardous material release, where the Government
requires the information to conduct an analysis of the occurrence.


c.             DOE shall have the right to inspect the data listed in a. above
at any time.
 
 
6

--------------------------------------------------------------------------------

 


CONTINUATION APPLICATION AND FUNDING - AWARDS UNDER 10 CFR 600


a.             Continuation Application.  A continuation application is a
non-competitive application for an additional budget period within a previously
approved project period.  At least 90 days before the end of each budget period,
you must submit to the DOE Project Officer and the DOE Award Administrator your
continuation application, which includes the following information:


           1.  A report on your progress towards meeting the objectives of the
project, including any significant findings, conclusions, or developments, and
an estimate of any unobligated balances remaining at the end of the budget
period.  If the remaining unobligated balance is estimated to exceed 20 percent
of the funds available for the budget period, explain why the excess funds have
not been obligated and how they will be used in the next budget period.


           2.  A detailed budget and supporting justification for the upcoming
budget period if additional funds are requested, a reduction of funds is
anticipated, or a budget for the upcoming budget period was not approved at the
time of award


           3.  A description of your plans for the conduct of the project during
the upcoming budget period, if there are changes from the DOE approved
application.
 
 
b.             Continuation Funding.  Continuation funding is contingent on (1)
availability of funds; (2) substantial progress towards meeting the objectives
of your approved application; (3) submittal of required reports; or (4)
compliance with the terms and conditions of the award.


LOBBYING RESTRICTIONS


By accepting funds under this award, you agree that none of the funds obligated
on the award shall be expended, directly or indirectly, to influence
congressional action on any legislation or appropriation matters pending before
Congress, other than to communicate to Members of Congress as described in 18
U.S.C. 1913.  This restriction is in addition to those prescribed elsewhere in
statute and regulation.


NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS -- SENSE
OF CONGRESS


It is the sense of the Congress that, to the greatest extent practicable, all
equipment and products purchased with funds made available under this award
should be American-made.


PROPERTY


DOE’s Financial Assistance Rules (10 CFR 600.312) provide that title to the
property acquired by the Recipient utilizing project funds conditionally vests
with the Recipient. After DOE involvement in the project has ended, or the
property is no longer needed for the project, the Regulations prescribe 3
options for disposition of property with a fair market value of $5000 or more:


(1) The Recipient may elect to retain title by compensating the Federal
Government for that percentage of the current fair market value of the real
property or equipment that is attributable to the Federal Participation in the
project;
(2) If the Recipient does not elect to retain title, DOE may ask that the
property be transferred to the Federal Government or a third party, in which
case, DOE would compensate the Recipient for the Recipient’s share of the fair
market value; or,
(3) If the Federal Government does not take the property, the property may be
sold with the Recipient and DOE sharing in the proceeds, less the cost of
disposition, in accordance with the Recipient and DOE’s respective shares.


Property with a fair market value of $5000 or less may be retained by the
Recipient with no further obligation to DOE.


If a recipient wants to retain unencumbered rights to the property acquired
under a financial assistance award after completion of a project, the property
must be purchased utilizing 100% of the recipient’s funding.  In such instance,
the property cost cannot be included in the project budget but a fair use value
may be charged to the project.  Typically, a fair use value would be equivalent
to the fair rental cost of an item if it is the type of item that is generally
rented to the public or the annual depreciation permitted for federal tax
purposes.  Upon completion of the project, the recipient would have no
obligation to DOE with respect to the property.
 
 
7

--------------------------------------------------------------------------------

 


If the cost of the vehicle was charged to the project, and the end-user customer
wishes to continue to use the property beyond the period of DOE support, DOE may
agree to such use since DOE has an interest in understanding the long-term
reliability and performance of the property.  DOE will reserve the right to
periodically ask the end-user for information concerning the property.  When the
property is no longer needed by the end-user, DOE’s rights upon property
disposition will apply.  If the fair market value of the property is $5000 or
less at the time of disposition, DOE will have no further interest in the
property.


INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP


a.             You shall immediately notify the DOE of the occurrence of any of
the following events: (i) you or your parent's filing of a voluntary case
seeking liquidation or reorganization under the Bankruptcy Act; (ii) your
consent to the institution of an involuntary case under the Bankruptcy Act
against you or your parent; (iii)  the filing of any similar proceeding for or
against you or your parent, or its consent to, the dissolution, winding-up or
readjustment of your debts, appointment of a receiver, conservator, trustee, or
other officer with similar powers over you, under any other applicable state or
federal law; or (iv) your insolvency due to your inability to pay your debts
generally as they become due.


b.             Such notification shall be in writing and shall:  (i)
specifically set out the details of the occurrence of an event referenced in
paragraph a; (ii) provide the facts surrounding that event; and (iii) provide
the impact such event will have on the project being funded by this award.


c.             Upon the occurrence of any of the four events described in the
first paragraph, DOE reserves the right to conduct a review of your award to
determine your compliance with the required elements of the award (including
such items as cost share, progress towards technical project objectives, and
submission of required reports).  If the DOE review determines that there are
significant deficiencies or concerns with your performance under the award, DOE
reserves the right to impose additional requirements, as needed, including (i)
change your payment method; or (ii) institute payment controls.


d.             Failure of the Recipient to comply with this provision may be
considered a material noncompliance of this financial assistance award by the
Contracting Officer.


DECONTAMINATION AND/OR DECOMMISSIONING (D &D) COSTS


Notwithstanding any other provisions of this Agreement, the Government shall not
be responsible for or have any obligation to the recipient for (i)
Decontamination and/or Decommissioning (D&D) of any of the recipient's
facilities, or (ii) any costs which may be incurred by the recipient in
connection with the D&D of any of its facilities due to the performance of the
work under this Agreement, whether said work was performed prior to or
subsequent to the effective date of this Agreement.


SPECIAL PROVISIONS RELATING TO WORK FUNDED UNDER AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009


Preamble
 
The American Recovery and Reinvestment Act of 2009, Pub. L. 111-5, (Recovery
Act) was enacted to preserve and create jobs and promote economic recovery,
assist those most impacted by the recession, provide investments needed to
increase economic efficiency by spurring technological advances in science and
health, invest in transportation, environmental protection, and other
infrastructure that will provide long-term economic benefits, stabilize State
and local government budgets, in order to minimize and avoid reductions in
essential services and counterproductive State and local tax
increases.  Recipients shall use grant funds in a manner that maximizes job
creation and economic benefit.
 
 
8

--------------------------------------------------------------------------------

 
 
The Recipient shall comply with all terms and conditions in the Recovery Act
relating generally to governance, accountability, transparency, data collection
and resources as specified in Act itself and as discussed below.
 
Recipients should begin planning activities for their first tier subrecipients,
including obtaining a DUNS number (or updating the existing DUNS record), and
registering with the Central Contractor Registration (CCR).
 
Be advised that Recovery Act funds can be used in conjunction with other funding
as necessary to complete projects, but tracking and reporting must be separate
to meet the reporting requirements of the Recovery Act and related
guidance.  For projects funded by sources other than the Recovery Act,
Contractors must keep separate records for Recovery Act funds and to ensure
those records comply with the requirements of the Act.
 
The Government has not fully developed the implementing instructions of the
Recovery Act, particularly concerning specific procedural requirements for the
new reporting requirements.  The Recipient will be provided these details as
they become available.  The Recipient must comply with all requirements of the
Act.  If the recipient believes there is any inconsistency between ARRA
requirements and current award terms and conditions, the issues will be referred
to the Contracting Officer for reconciliation.
 
Definitions
 
For purposes of this clause, Covered Funds means funds expended or obligated
from appropriations under the American Recovery and Reinvestment Act of 2009,
Pub. L. 111-5.  Covered Funds will have special accounting codes and will be
identified as Recovery Act funds in the grant, cooperative agreement or TIA
and/or modification using Recovery Act funds.  Covered Funds must be reimbursed
by September 30, 2015.
 
Non-Federal employer means any employer with respect to covered funds -- the
contractor, subcontractor, grantee, or recipient, as the case may be, if the
contractor, subcontractor, grantee, or recipient is an employer; and any
professional membership organization, certification of other professional body,
any agent or licensee of the Federal government, or any person acting directly
or indirectly in the interest of an employer receiving covered funds; or with
respect to covered funds received by a State or local government, the State or
local government receiving the funds and any contractor or subcontractor
receiving the funds and any contractor or subcontractor of the State or local
government; and does not mean any department, agency, or other entity of the
federal government.
 
Recipient means any entity that receives Recovery Act funds directly from the
Federal government (including Recovery Act funds received through grant, loan,
or contract) other than an individual and includes a State that receives
Recovery Act Funds.
 
Special Provisions
 
A. Flow Down Requirement
 
Recipients must include these special terms and conditions in any subaward.
 
B. Segregation of Costs
 
Recipients must segregate the obligations and expenditures related to funding
under the Recovery Act.  Financial and accounting systems should be revised as
necessary to segregate, track and maintain these funds apart and separate from
other revenue streams.  No part of the funds from the Recovery Act shall be
commingled with any other funds or used for a purpose other than that of making
payments for costs allowable for Recovery Act projects.
 
 
9

--------------------------------------------------------------------------------

 
 
C.  Prohibition on Use of Funds


None of the funds provided under this agreement derived from the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5, may be used by any State
or local government, or any private entity, for any casino or other gambling
establishment, aquarium, zoo, golf course, or swimming pool.


D.  Access to Records
 
With respect to each financial assistance agreement awarded utilizing at least
some of the funds appropriated or otherwise made available by the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5,  any representative of an
appropriate inspector general appointed under section 3 or 8G of the Inspector
General Act of 1988 (5 U.S.C. App.) or of the Comptroller General is authorized
--
(1) to examine any records of the contractor or grantee, any of its
subcontractors or subgrantees, or any State or local agency administering such
contract that pertain to, and involve transactions that relate to, the
subcontract, subcontract, grant, or subgrant; and
(2) to interview any officer or employee of the contractor, grantee, subgrantee,
or agency regarding such transactions.


E.   Publication
 
An application may contain technical data and other data, including trade
secrets and/or privileged or confidential information, which the applicant does
not want disclosed to the public or used by the Government for any purpose other
than the application.  To protect such data, the applicant should specifically
identify each page including each line or paragraph thereof containing the data
to be protected and mark the cover sheet of the application with the following
Notice as well as referring to the Notice on each page to which the Notice
applies:


Notice of Restriction on Disclosure and Use of Data
The data contained in pages ---- of this application have been submitted in
confidence and contain trade secrets or proprietary information, and such data
shall be used or disclosed only for evaluation purposes, provided that if this
applicant receives an award as a result of or in connection with the submission
of this application, DOE shall have the right to use or disclose the data here
to the extent provided in the award.  This restriction does not limit the
Government's right to use or disclose data obtained without restriction from any
source, including the applicant.
 
Information about this agreement will be published on the Internet and linked to
the website www.recovery.gov, maintained by the Accountability and Transparency
Board.  The Board may exclude posting contractual or other information on the
website on a case-by-case basis when necessary to protect national security or
to protect information that is not subject to disclosure under sections 552 and
552a of title 5, United States Code.


F.   Protecting State and Local Government and Contractor Whistleblowers.
 
The requirements of Section 1553 of the Act are summarized below.  They include,
but are not limited to:
 
 
Prohibition on Reprisals:  An employee of any non-Federal employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, may not be discharged, demoted, or otherwise discriminated against as a
reprisal for disclosing, including a disclosure made in the ordinary course of
an employee's duties, to the Accountability and Transparency Board, an inspector
general, the Comptroller General, a member of Congress, a State or Federal
regulatory or law enforcement agency, a person with supervisory authority over
the employee (or other person working for the employer who has the authority to
investigate, discover or terminate misconduct), a court or grant jury, the head
of a Federal agency, or their representatives information that the employee
believes is evidence of:
- gross management of an agency contract or grant relating to covered funds;
- a gross waste of covered funds;
- a substantial and specific danger to public health or safety related to the
implementation or use of covered funds;
 
 
10

--------------------------------------------------------------------------------

 
 
- an abuse of authority related to the implementation or use of covered funds;
or
- as violation of law, rule, or regulation related to an agency contract
(including the competition for or negotiation of a contract) or grant, awarded
or issued relating to covered funds.
 
Agency Action:  Not later than 30 days after receiving an inspector general
report of an alleged reprisal, the head of the agency shall determine whether
there is sufficient basis to conclude that the non-Federal employer has
subjected the employee to a prohibited reprisal.  The agency shall either issue
an order denying relief in whole or in part or shall take one or more of the
following actions:
- Order the employer to take affirmative action to abate the reprisal.
- Order the employer to reinstate the person to the position that the person
held before the reprisal, together with compensation including back pay,
compensatory damages, employment benefits, and other terms and conditions of
employment that would apply to the person in that position if the reprisal had
not been taken.
- Order the employer to pay the employee an amount equal to the aggregate amount
of all costs and expenses (including attorneys' fees and expert witnesses' fees)
that were reasonably incurred by the employee for or in connection with,
bringing the complaint regarding the reprisal, as determined by the head of a
court of competent jurisdiction.
 
Nonenforceablity of Certain Provisions Waiving Rights and remedies or Requiring
Arbitration:  Except as provided in a collective bargaining agreement, the
rights and remedies provided to aggrieved employees by this section may not be
waived by any agreement, policy, form, or condition of employment, including any
predispute arbitration agreement.  No predispute arbitration agreement shall be
valid or enforceable if it requires arbitration of a dispute arising out of this
section.
 
Requirement to Post Notice of Rights and Remedies:  Any employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, shall post notice of the rights and remedies as required therein. (Refer
to section 1553 of the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, www.Recovery.gov, for specific requirements of this section and
prescribed language for the notices.).
 
G. RESERVED
 
H. False Claims Act
 
Recipient and sub-recipients shall promptly refer to the DOE or other
appropriate Inspector General any credible evidence that a principal, employee,
agent, contractor, sub-grantee, subcontractor or other person has submitted a
false claim under the False Claims Act or has committed a criminal or civil
violation of laws pertaining to fraud, conflict of interest, bribery, gratuity
or similar misconduct involving those funds.
 
I. Information in Support of Recovery Act Reporting
 
Recipient may be required to submit backup documentation for expenditures of
funds under the Recovery Act including such items as timecards and
invoices.  Recipient shall provide copies of backup documentation at the request
of the Contracting Officer or designee.
 
J. Availability of Funds
 
Funds appropriated under the Recovery Act and obligated to this award are
available for reimbursement of costs until September 30, 2015.


REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512 OF THE RECOVERY ACT


(a) This award requires the recipient to complete projects or activities which
are funded under the American Recovery and Reinvestment Act of 2009 (Recovery
Act) and to report on use of Recovery Act funds provided through this award.
Information from these reports will be made available to the public.
 
 
11

--------------------------------------------------------------------------------

 


(b) The reports are due no later than ten calendar days after each calendar
quarter in which the recipient receives the assistance award funded in whole or
in part by the Recovery Act.


(c) Recipients and their first-tier recipients must maintain current
registrations in the Central Contractor Registration (http://www.ccr.gov) at all
times during which they have active federal awards funded with Recovery Act
funds. A Dun and Bradstreet Data Universal Numbering System (DUNS) Number
(http://www.dnb.com) is one of the requirements for registration in the Central
Contractor Registration.


(d) The recipient shall report the information described in section 1512(c) of
the Recovery Act using the reporting instructions and data elements that will be
provided online at http://www.FederalReporting.gov and ensure that any
information that is pre-filled is corrected or updated as needed.


REQUIRED USE OF AMERICAN IRON, STEEL, AND MANUFACTURED GOODS (COVERED UNDER
INTERNATIONAL AGREEMENTS)--SECTION 1605 OF THE AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009


(a) Definitions. As used in this award term and condition--


Designated country --(1) A World Trade Organization Government Procurement
Agreement country (Aruba, Austria, Belgium, Bulgaria, Canada, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hong Kong,
Hungary, Iceland, Ireland, Israel, Italy, Japan, Korea (Republic of), Latvia,
Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway, Poland,
Portugal, Romania, Singapore, Slovak Republic, Slovenia, Spain, Sweden,
Switzerland, and United Kingdom;


(2) A Free Trade Agreement (FTA) country (Australia, Bahrain, Canada, Chile,
Costa Rica, Dominican Republic, El Salvador, Guatemala, Honduras, Israel,
Mexico, Morocco, Nicaragua, Oman, Peru, or Singapore); or


(3) A United States-European Communities Exchange of Letters (May 15, 1995)
country: Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia,
Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania,
Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovak Republic,
Slovenia, Spain, Sweden, and United Kingdom.
Designated country iron, steel, and/or manufactured goods --(1) Is wholly the
growth, product, or manufacture of a designated country; or


(2) In the case of a manufactured good that consist in whole or in part of
materials from another country, has been substantially transformed in a
designated country into a new and different manufactured good distinct from the
materials from which it was transformed.


Domestic iron, steel, and/or manufactured good --(1) Is wholly the growth,
product, or manufacture of the United States; or


(2) In the case of a manufactured good that consists in whole or in part of
materials from another country, has been substantially transformed in the United
States into a new and different manufactured good distinct from the materials
from which it was transformed. There is no requirement with regard to the origin
of components or subcomponents in manufactured goods or products, as long as the
manufacture of the goods occurs in the United States.


Foreign iron, steel, and/or manufactured good means iron, steel and/or
manufactured good that is not domestic or designated country iron, steel, and/or
manufactured good.
 
 
12

--------------------------------------------------------------------------------

 


Manufactured good means a good brought to the construction site for
incorporation into the building or work that has been--


(1) Processed into a specific form and shape; or


(2) Combined with other raw material to create a material that has different
properties than the properties of the individual raw materials.


Public building and public work means a public building of, and a public work
of, a governmental entity (the United States; the District of Columbia;
commonwealths, territories, and minor outlying islands of the United States;
State and local governments; and multi-State, regional, or interstate entities
which have governmental functions). These buildings and works may include,
without limitation, bridges, dams, plants, highways, parkways, streets, subways,
tunnels, sewers, mains, power lines, pumping stations, heavy generators,
railways, airports, terminals, docks, piers, wharves, ways, lighthouses, buoys,
jetties, breakwaters, levees, and canals, and the construction, alteration,
maintenance, or repair of such buildings and works.


Steel means an alloy that includes at least 50 percent iron, between .02 and 2
percent carbon, and may include other elements.


(b) Iron, steel, and manufactured goods. (1) The award term and condition
described in this section implements--


(i) Section 1605(a) of the American Recovery and Reinvestment Act of 2009 (Pub.
L. 111--5) (Recovery Act), by requiring that all iron, steel, and manufactured
goods used in the project are produced in the United States; and


(ii) Section 1605(d), which requires application of the Buy American requirement
in a manner consistent with U.S. obligations under international agreements. The
restrictions of section 1605 of the Recovery Act do not apply to designated
country iron, steel, and/or manufactured goods. The Buy American requirement in
section 1605 shall not be applied where the iron, steel or manufactured goods
used in the project are from a Party to an international agreement that
obligates the recipient to treat the goods and services of that Party the same
as domestic goods and services. This obligation shall only apply to projects
with an estimated value of $7,443,000 or more.


(2) The recipient shall use only domestic or designated country iron, steel, and
manufactured goods in performing the work funded in whole or part with this
award, except as provided in paragraphs (b)(3) and (b)(4) of this section.


(3) The requirement in paragraph (b)(2) of this section does not apply to the
iron, steel, and manufactured goods listed by the Federal Government as follows:


____________________


NONE


(4) The award official may add other iron, steel, and manufactured goods to the
list in paragraph (b)(3) of this section if the Federal Government determines
that--


(i) The cost of domestic iron, steel, and/or manufactured goods would be
unreasonable. The cost of domestic iron, steel, and/or manufactured goods used
in the project is unreasonable when the cumulative cost of such material will
increase the overall cost of the project by more than 25 percent;


(ii) The iron, steel, and/or manufactured good is not produced, or manufactured
in the United States in sufficient and reasonably available commercial
quantities of a satisfactory quality; or


(iii) The application of the restriction of section 1605 of the Recovery Act
would be inconsistent with the public interest.
 
 
13

--------------------------------------------------------------------------------

 


(c) Request for determination of inapplicability of section 1605 of the Recovery
Act or the Buy American Act. (1)(i) Any recipient request to use foreign iron,
steel, and/or manufactured goods in accordance with paragraph (b)(4) of this
section shall include adequate information for Federal Government evaluation of
the request, including--


(A) A description of the foreign and domestic iron, steel, and/or manufactured
goods;


(B) Unit of measure;


(C) Quantity;


(D) Cost;


(E) Time of delivery or availability;


(F) Location of the project;


(G) Name and address of the proposed supplier; and


(H) A detailed justification of the reason for use of foreign iron, steel,
and/or manufactured goods cited in accordance with paragraph (b)(4) of this
section.


(ii) A request based on unreasonable cost shall include a reasonable survey of
the market and a completed cost comparison table in the format in paragraph (d)
of this section.


(iii) The cost of iron, steel, or manufactured goods shall include all delivery
costs to the construction site and any applicable duty.


(iv) Any recipient request for a determination submitted after Recovery Act
funds have been obligated for a project for construction, alteration,
maintenance, or repair shall explain why the recipient could not reasonably
foresee the need for such determination and could not have requested the
determination before the funds were obligated. If the recipient does not submit
a satisfactory explanation, the award official need not make a determination.


(2) If the Federal Government determines after funds have been obligated for a
project for construction, alteration, maintenance, or repair that an exception
to section 1605 of the Recovery Act applies, the award official will amend the
award to allow use of the foreign iron, steel, and/or relevant manufactured
goods. When the basis for the exception is nonavailability or public interest,
the amended award shall reflect adjustment of the award amount, redistribution
of budgeted funds, and/or other appropriate actions taken to cover costs
associated with acquiring or using the foreign iron, steel, and/or relevant
manufactured goods.. When the basis for the exception is the unreasonable cost
of the domestic iron, steel, or manufactured goods, the award official shall
adjust the award amount or redistribute budgeted funds, as appropriate, by at
least the differential established in 2 CFR 176.110(a).


(3) Unless the Federal Government determines that an exception to section 1605
of the Recovery Act applies, use of foreign iron, steel, and/or manufactured
goods other than designated country iron, steel, and/or manufactured goods is
noncompliant with the applicable Act.
 
 
14

--------------------------------------------------------------------------------

 
 
(d) Data. To permit evaluation of requests under paragraph (b) of this section
based on unreasonable cost, the applicant shall include the following
information and any applicable supporting data based on the survey of suppliers:


Description
Unit of measure
Quantity
Cost
 
(dollars)*
       
Item 1:
       
Foreign steel, iron, or manufactured good
_________
_________
_________
 
Domestic steel, iron, or manufactured good
_________
_________
_________
 
Item 2:
       
Foreign steel, iron, or manufactured good
_________
_________
_________
 
Domestic steel, iron, or manufactured good
_________
_________
_________
 


[List name, address, telephone number, email address, and contact for suppliers
surveyed. Attach copy of response; if oral, attach summary.]


[Include other applicable supporting information.]


[*Include all delivery costs to the construction site.]


WAGE RATE REQUIREMENTS UNDER SECTION 1606 OF THE RECOVERY ACT


(a) Section 1606 of the Recovery Act requires that all laborers and mechanics
employed by contractors and subcontractors on projects funded directly by or
assisted in whole or in part by and through the Federal Government pursuant to
the Recovery Act shall be paid wages at rates not less than those prevailing on
projects of a character similar in the locality as determined by the Secretary
of Labor in accordance with subchapter IV of chapter 31 of title 40, United
States Code.


Pursuant to Reorganization Plan No. 14 and the Copeland Act, 40 U.S.C. 3145, the
Department of Labor has issued regulations at 29 CFR parts 1, 3, and 5 to
implement the Davis-Bacon and related Acts. Regulations in 29 CFR 5.5 instruct
agencies concerning application of the standard Davis-Bacon contract clauses set
forth in that section. Federal agencies providing grants, cooperative
agreements, and loans under the Recovery Act shall ensure that the standard
Davis-Bacon contract clauses found in 29 CFR 5.5(a) are incorporated in any
resultant covered contracts that are in excess of $2,000 for construction,
alteration or repair (including painting and decorating).


(b) For additional guidance on the wage rate requirements of section 1606,
contact your awarding agency. Recipients of grants, cooperative agreements and
loans should direct their initial inquiries concerning the application of
Davis-Bacon requirements to a particular federally assisted project to the
Federal agency funding the project. The Secretary of Labor retains final
coverage authority under Reorganization Plan Number 14.


RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL AWARDS
AND RECIPIENT RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS


(a) To maximize the transparency and accountability of funds authorized under
the American Recovery and Reinvestment Act of 2009 (Pub. L. 111--5) (Recovery
Act) as required by Congress and in accordance with 2 CFR 215.21 "Uniform
Administrative Requirements for Grants and Agreements" and OMB Circular A--102
Common Rules provisions, recipients agree to maintain records that identify
adequately the source and application of Recovery Act funds. OMB Circular A--102
is available at http://www.whitehouse.gov/omb/circulars/a102/a102.html.


(b) For recipients covered by the Single Audit Act Amendments of 1996 and OMB
Circular A--133, "Audits of States, Local Governments, and Non-Profit
Organizations," recipients agree to separately identify the expenditures for
Federal awards under the Recovery Act on the Schedule of Expenditures of Federal
Awards (SEFA) and the Data Collection Form (SF--SAC) required by OMB Circular
A--133. OMB Circular A--133 is available at
http://www.whitehouse.gov/omb/circulars/a133/a133.html. This shall be
accomplished by identifying expenditures for Federal awards made under the
Recovery Act separately on the SEFA, and as separate rows under Item 9 of Part
III on the SF--SAC by CFDA number, and inclusion of the prefix "ARRA-" in
identifying the name of the Federal program on the SEFA and as the first
characters in Item 9d of Part III on the SF--SAC.
 
 
15

--------------------------------------------------------------------------------

 


(c) Recipients agree to separately identify to each subrecipient, and document
at the time of subaward and at the time of disbursement of funds, the Federal
award number, CFDA number, and amount of Recovery Act funds. When a recipient
awards Recovery Act funds for an existing program, the information furnished to
subrecipients shall distinguish the subawards of incremental Recovery Act funds
from regular subawards under the existing program.


(d) Recipients agree to require their subrecipients to include on their SEFA
information to specifically identify Recovery Act funding similar to the
requirements for the recipient SEFA described above. This information is needed
to allow the recipient to properly monitor subrecipient expenditure of ARRA
funds as well as oversight by the Federal awarding agencies, Offices of
Inspector General and the Government Accountability Office.


DAVIS BACON ACT REQUIREMENTS
 
A.  Definitions.  For purposes of this term, the Contract Work Hours and Safety
Standards Act term, and the Recipient Functions term, the following definitions
are applicable:
 
(1) Award means the Award by the Department of Energy (DOE) to a Recipient that
includes a requirement to comply with the labor standards clauses and wage rate
requirements of the Davis-Bacon Act (DBA) for work performed by all laborers and
mechanics employed by Subrecipients, Contractors and subcontractors on projects
funded by or assisted in whole or in part by and through the Federal Government
pursuant to the Recovery Act.
 
(2) “Construction, alteration or repair” means all types of work done by
laborers and mechanics employed by the Subrecipient, construction contractor or
construction subcontractor on a particular building or work at the site thereof,
including without limitation—
 
(a) Altering, remodeling, installation (if appropriate) on the site of the work
of items fabricated off-site;
 
(b) Painting and decorating; or
 
(c) Manufacturing or furnishing of materials, articles, supplies, or equipment
on the site of the building or work.


(3) Contract means a written procurement contract executed by a Subrecipient for
the acquisition of property and services for construction, alteration, and
repair under a Subaward.  For purposes of these terms, a Contract shall include
subcontracts and lower- tier subcontracts under the Contract.


(4) Contracting Officer means the DOE official authorized to execute awards on
behalf of DOE and who is responsible for the business management and non-program
aspects of the financial assistance process.


(5) Contractor means an entity that enters into a Contract.  For purposes of
these terms, Contractor shall include subcontractors and lower-tier
subcontractors.


(6) Recipient means any entity other than an individual that receives Recovery
Act funds in the form of a grant directly from the Federal Government.  The term
includes the State that receives an Award from DOE and is financially
accountable for the use of any DOE funds or property, and is legally responsible
for carrying out the terms and conditions of the program and Award.


 (7) “Site of the work”—
 
(a) Means—
 
(i) The physical place or places where the construction called for in the Award,
Subaward, or Contract will remain when work on it is completed; and
 
 
16

--------------------------------------------------------------------------------

 
 
(ii) Any other site where a significant portion of the building or work is
constructed, provided that such site is established specifically for the
performance of the project;
 
(b) Except as provided in paragraph (c) of this definition, the site of the work
includes any fabrication plants, mobile factories, batch plants, borrow pits,
job headquarters, tool yards, etc., provided—
 
 
(1) They are dedicated exclusively, or nearly so, to performance of the project;
and

 
 
(2) They are adjacent or virtually adjacent to the site of the work as defined
in paragraphs (7)(a)(i) or (7)(a)(ii) of this definition; and

 
(c) Does not include permanent home offices, branch plant establishments,
fabrication plants, or tool yards of a Contractor or subcontractor whose
locations and continuance in operation are determined wholly without regard to a
particular contract or Federal Award or project.  In addition, fabrication
plants, batch plants, borrow pits, job headquarters, yards, etc., of a
commercial or material supplier which are established by a supplier of materials
for the project before opening of bids and not on the project site as defined in
paragraphs (7)(a)(i) or (7)(a)(ii) of this definition, are not included in the
“site of the work.”  Such permanent, previously established facilities are not a
part of the “site of the work” even if the operations for a period of time may
be dedicated exclusively or nearly so, to the performance of an Award, Subaward,
or Contract.


(8) Subaward means an award of financial assistance in the form of money, or
property in lieu of money, made under an award by a Recipient to an eligible
Subrecipient or by a Subrecipient to a lower-tier subrecipient.  The term
includes financial assistance when provided by any legal agreement, even if the
agreement is called a contract, but does not include the Recipient’s procurement
of goods and services to carry out the program nor does it include any form of
assistance which is excluded from the definition of “Award” above.
 
 
(9) Subrecipient means a non-Federal entity that expends Federal awards received
from a pass-through entity [Recipient] to carry out a Federal program, but does
not include an individual that is a beneficiary of such a program.  The term
includes a Community Action Agency (CAA), local agency, or other entity to which
a Subaward under the Award is made by a Recipient that includes a requirement to
comply with the labor standards clauses and wage rate requirements of the DBA
work performed by all laborers and mechanics employed by contractors and
subcontractors on projects funded by or assisted in whole or in part by and
through the Federal Government pursuant of the Recovery Act.


B.   Davis-Bacon Act
 
 (1)(a) All laborers and mechanics employed or working upon the site of the work
will be paid unconditionally and not less often than once a week, and without
subsequent deduction or rebate on any account (except such payroll deductions as
are permitted by regulations issued by the Secretary of Labor under the Copeland
Act (29 CFR Part 3)), the full amount of wages and bona fide fringe benefits (or
cash equivalents thereof) due at time of payment computed at rates not less than
those contained in the wage determination of the Secretary of Labor which is
attached to the Subaward or Contract and made a part hereof, regardless of any
contractual relationship which may be alleged to exist between the Recipient, a
Subrecipient, or Contractor and such laborers and mechanics.
 
(i) Applicable to Recipient Only:  Prior to the issuance of the Subaward or
Contract, the Recipient shall notify the Contracting Officer of the site of the
work in order for the appropriate wage determination to be obtained by the
Contracting Officer from the Secretary of Labor.
 
(ii) If the Subaward or Contract is or has been issued without a wage
determination, the Recipient shall notify the Contracting Officer immediately of
the site of the work under the Subaward or Contract in order for the appropriate
wage determination to be obtained by the Contracting Officer from the Secretary
of Labor.
 
 
17

--------------------------------------------------------------------------------

 
 
(b) Contributions made or costs reasonably anticipated for bona fide fringe
benefits under section 1(b)(2) of the DBA on behalf of laborers or mechanics are
considered wages paid to such laborers and mechanics, subject to the provisions
of paragraph B(4) below; also, regular contributions made or costs incurred for
more than a weekly period (but not less often than quarterly) under plans,
funds, or programs which cover the particular weekly period, are deemed to be
constructively made or incurred during such period.
 
(c) Such laborers and mechanics shall be paid not less than the appropriate wage
rate and fringe benefits in the wage determination for the classification of
work actually performed, without regard to skill, except as provided in the
paragraph entitled Apprentices and Trainees.  Laborers or mechanics performing
work in more than one classification may be compensated at the rate specified
for each classification for the time actually worked therein; provided that the
employer’s payroll records accurately set forth the time spent in each
classification in which work is performed.
 
(d) The wage determination (including any additional classifications and wage
rates conformed under paragraph B(2) of this term) and the Davis-Bacon poster
(WH-1321) shall be posted at all times by the Subrecipient and Contractor at the
site of the work in a prominent and accessible place where it can be easily seen
by the workers.
 
 
(2)(a) The Contracting Officer shall require that any class of laborers or
mechanics which is not listed in the wage determination and which is to be
employed under the Subaward or Contract shall be classified in conformance with
the wage determination. The Contracting Officer shall approve an additional
classification and wage rate and fringe benefits therefore only when all the
following criteria have been met:

 
(i) The work to be performed by the classification requested is not performed by
a classification in the wage determination.
 
(ii) The classification is utilized in the area by the construction industry.
 
(iii) The proposed wage rate, including any bona fide fringe benefits, bears a
reasonable relationship to the wage rates contained in the wage determination.
 
(b) If the Subrecipient (and Contractor, when applicable) and the laborers and
mechanics to be employed in the classification (if known), or their
representatives agree on the classification and wage rate (including the amount
designated for fringe benefits, where appropriate), the Subrecipient shall
notify the Recipient.  The Recipient shall notify the Contracting Officer of
this agreement.  If the Contracting Officer agrees with the classification and
wage rate (including the amount designated for fringe benefits, where
appropriate), a report of the action taken shall be sent by the Contracting
Officer to the Administrator of the:
 
Wage and Hour Division
Employment Standards Administration
U.S. Department of Labor
Washington, DC 20210
 
 
The Administrator or an authorized representative will approve, modify, or
disapprove every additional classification action within 30 days of receipt and
so advise the Contracting Officer or will notify the Contracting Officer within
the 30-day period that additional time is necessary.

 
(c) In the event the Subrecipient (and Contractor, when applicable), and the
laborers or mechanics to be employed in the classification, or their
representatives, do not agree on the proposed classification and wage rate
(including the amount designated for fringe benefits, where appropriate), the
Subrecipient shall notify the Recipient.  The Recipient shall notify the
Contracting Officer of the disagreement.  The Contracting Officer shall refer
the questions, including the views of all interested parties and the
recommendation of the Contracting Officer, to the Administrator of the Wage and
Hour Division for determination.  The Administrator, or an authorized
representative, will issue a determination within 30 days of receipt and so
advise the Contracting Officer or will notify the Contracting Officer within the
30-day period that additional time is necessary.
 
 
18

--------------------------------------------------------------------------------

 
 
(d) The wage rate (including fringe benefits, where appropriate) determined
pursuant to subparagraphs B(2)(b) or B(2)(c) of this Term shall be paid to all
workers performing work in the classification under the Award, Subaward, or
Contract from the first day on which work is performed in the classification.
 
(3) Whenever the minimum wage rate prescribed in the Award, Subaward, or
Contract for a class of laborers or mechanics includes a fringe benefit which is
not expressed as an hourly rate, the Subrecipient and Contractor shall either
pay the benefit as stated in the wage determination or shall pay another bona
fide fringe benefit or an hourly cash equivalent thereof.
 
 
(4) If the Subrecipient or Contractor does not make payments to a trustee or
other third person, the Subrecipient or Contractor may consider as part of the
wages of any laborer or mechanic the amount of any costs reasonably anticipated
in providing bona fide fringe benefits under a plan or program; provided, that
the Secretary of Labor has found, upon the written request of the Subrecipient
or Contractor that the applicable standards of the Davis-Bacon Act have been
met.  The Secretary of Labor may require the Subrecipient or Contractor to set
aside in a separate account assets for the meeting of obligations under the plan
or program.

 
C.  Rates of Wages
 
(1) The minimum wages to be paid laborers and mechanics under the Subaward or
Contract involved in performance of work at the project site, as determined by
the Secretary of Labor to be prevailing for the corresponding classes of
laborers and mechanics employed on projects of a character similar to the
contract work in the pertinent locality, are included as an attachment to the
Award, Subaward, or Contract.
 
(2)  If the Subaward or Contract has been issued without a wage determination,
the Recipient shall notify the Contracting Officer immediately of the site of
the work under the Subaward or Contract in order for the appropriate wage
determination to be obtained by the Contracting Officer from the Secretary of
Labor.
 
D.  Payrolls and Basic Records
 
(1) Payrolls and basic records relating thereto shall be maintained by the
Recipient, Subrecipient and Contractor during the course of the work and
preserved for a period of 3 years thereafter for all laborers and mechanics
working at the site of the work.  Such records shall contain the name, address,
and social security number of each such worker, his or her correct
classification, hourly rates of wages paid (including rates of contributions or
costs anticipated for bona fide fringe benefits or cash equivalents thereof of
the types described in section 1(b)(2)(B) of the Davis-Bacon Act), daily and
weekly number of hours worked, deductions made, and actual wages paid.  Whenever
the Secretary of Labor has found, under paragraph (4) of the provision entitled
Davis-Bacon Act, that the wages of any laborer or mechanic include the amount of
any costs reasonably anticipated in providing benefits under a plan or program
described in section 1(b)(2)(B) of the Davis-Bacon Act, the Subrecipient or
Contractor shall maintain records which show that the commitment to provide such
benefits is enforceable, that the plan or program is financially responsible,
and that the plan or program has been communicated in writing to the laborers or
mechanics affected, and records which show the costs anticipated or the actual
cost incurred in providing such benefits. The Subrecipient or Contractor
employing apprentices or trainees under approved programs shall maintain written
evidence of the registration of apprenticeship programs and certification of
trainee programs, the registration of the apprentices and trainees, and the
ratios and wage rates prescribed in the applicable programs.
 
 
19

--------------------------------------------------------------------------------

 
 
(2)(a) The Contractor shall submit weekly for each week in which any Contract
work is performed a copy of all payrolls to the Subrecipient.  The Subrecipient
shall submit weekly for each week in which any Subaward or Contract work is
performed a copy of all payrolls to the Recipient. The Recipient shall submit
weekly for each week in which any Subaward or Contract work is performed a copy
of all payrolls to the Contracting Officer.  The payrolls submitted shall set
out accurately and completely all of the information required to be maintained
under paragraph D(1) of this Term, except that the full social security numbers
and home addresses shall not be included on weekly transmittals.  Instead, the
payrolls shall only need to include an individually identifying number for each
employee (e.g., the last four digits of the employee’s social security
number).  The required weekly payroll information may be submitted in any form
desired.  Optional Form WH-347 is available for this purpose from the Wage and
Hour Division Web site at http://www.dol.gov/esa/whd/forms/wh347instr.htm or its
successor site.
 
(b) The Recipient is responsible for the ensuring that all Subrecipients and
Contractors submit copies of payrolls and basic records as required by paragraph
D, Payrolls and Basic Records, of this Term.  The Subrecipient is responsible
for ensuring all Contractors, including lower tier subcontractors submit copies
of payrolls and basic records as required by paragraph D, Payrolls and Basic
Records, of this term.  Subrecipients and Contractors shall maintain the full
social security number and current address of each covered worker, and shall
provide them upon request for transmission to the Contracting Officer, the
Recipient, or the Wage and Hour Division of the Department of Labor for purposes
of an investigation or audit of compliance with prevailing wage requirements.
 The Recipient shall also obtain and provide the full social security number and
current address of each covered worker upon request by the Contracting Officer
or the Wage and Hour Division of the Department of Labor for purposes of an
investigation or audit of compliance with prevailing wage requirements.  It is
not a violation of this section for a Recipient to require a Subrecipient or
Contractor to provide addresses and social security numbers to the Recipient for
its own records, without weekly submission to the Contracting Officer.
 
(c) Each payroll submitted shall be accompanied by a “Statement of Compliance,”
signed by the Recipient, Subrecipient or Contractor or his or her agent who pays
or supervises the payment of the persons employed under the Subaward or Contract
and shall certify—
 
(i) That the payroll for the payroll period contains the information required to
be maintained under paragraph D(2)(a) of this Term, the appropriate information
is being maintained under paragraph D(1) of this Term, and that such information
is correct and complete;
 
(ii) That each laborer or mechanic (including each helper, apprentice, and
trainee) employed on the Subaward or Contract during the payroll period has been
paid the full weekly wages earned, without rebate, either directly or
indirectly, and that no deductions have been made either directly or indirectly
from the full wages earned, other than permissible deductions as set forth in
the Regulations, 29 CFR Part 3; and
 
(iii) That each laborer or mechanic has been paid not less than the applicable
wage rates and fringe benefits or cash equivalents for the classification of
work performed, as specified in the applicable wage determination incorporated
into the Subaward or Contract.
 
(d) The weekly submission of a properly executed certification set forth on the
reverse side of Optional Form WH-347 shall satisfy the requirement for
submission of the “Statement of Compliance” required by paragraph D(2)(c) of
this Term.
 
(e) The falsification of any of the certifications in Paragraph D, Payrolls and
Basic Records, of this Term may subject the Recipient, Subrecipient or
Contractor to civil or criminal prosecution under Section 1001 of Title 18 and
Section 3729 of Title 31 of the United States Code.
 
(3) The Recipient, Subrecipient, or Contractor shall make the records required
under paragraph D(1) of this Term available for inspection, copying, or
transcription by the Contracting Officer, authorized representatives of the
Contracting Officer, or the Department of Labor.  The Subrecipient or Contractor
shall permit the Contracting Officer, authorized representatives of the
Contracting Officer or the Department of Labor to interview employees during
working hours on the job.  If the Recipient, Subrecipient, or Contractor fails
to submit the required records or to make them available, the Contracting
Officer may, after written notice to the Recipient, Subrecipient, or Contractor
take such action as may be necessary to cause the suspension of any further
payment, advance, or guarantee of funds.  Furthermore, failure to submit the
required records upon request or to make such records available may be grounds
for debarment action pursuant to 29 CFR 5.12.
 
 
20

--------------------------------------------------------------------------------

 
 
E.  Withholding of Funds
 
(1)  The DOE Contracting Officer shall, upon his or her or its own action or
upon written request of an authorized representative of the Department of Labor,
withhold or cause to be withheld from the Recipient or any other contract or
Federal Award with the same Recipient, on this or any other federally assisted
Award subject to Davis-Bacon prevailing wage requirements, which is held by the
same Recipient so much of the accrued payments or advances as may be considered
necessary to pay laborers and mechanics, including apprentices, trainees, and
helpers, employed by the Subrecipient or a Contractor the full amount of wages
required by the Award or Subaward or a Contract.  In the event of failure to pay
any laborer or mechanic, including any apprentice, trainee, or helper, employed
or working on the site of the work, all or part of the wages required by the
Award or Subaward or a Contract, the Contracting Officer may, after written
notice to the Recipient take such action as may be necessary to cause the
suspension of any further payment, advance, or guarantee of funds until such
violations have ceased.
 
(2)  The Recipient shall, upon its own action or upon written request of the DOE
Contracting Officer or an authorized representative of the Department of Labor,
withhold or cause to be withheld from any Subrecipient or Contractor so much of
the accrued payments or advances as may be considered necessary to pay laborers
and mechanics, including apprentices, trainees, and helpers, employed by the
Subrecipient or Contractor the full amount of wages required by the Subaward or
Contract.  In the event of failure to pay any laborer or mechanic, including any
apprentice, trainee, or helper, employed or working on the site of the work, all
or part of the wages required by the Subaward or Contract, the Recipient may,
after written notice to the Subrecipient or Contractor, take such action as may
be necessary to cause the suspension of any further payment, advance, or
guarantee of funds until such violations have ceased or the Government may cause
the suspension of any  further payment under any other contract or Federal award
with the same Subrecipient or Contractor, on any other federally assisted Award
subject to Davis-Bacon prevailing wage requirements, which is held by the same
Subrecipient or Contractor.
 
F.  Apprentices and Trainees
 
(1) Apprentices.
 
(a) An apprentice will be permitted to work at less than the predetermined rate
for the work they performed when they are employed—
 
(i) Pursuant to and individually registered in a bona fide apprenticeship
program registered with the U.S. Department of Labor, Employment and Training
Administration, Office of Apprenticeship and Training, Employer, and Labor
Services (OATELS) or with a State Apprenticeship Agency recognized by the
OATELS; or
 
(ii) In the first 90 days of probationary employment as an apprentice in such an
apprenticeship program, even though not individually registered in the program,
if certified by the OATELS or a State Apprenticeship Agency (where appropriate)
to be eligible for probationary employment as an apprentice.
 
(b) The allowable ratio of apprentices to journeymen on the job site in any
craft classification shall not be greater than the ratio permitted to the
Subrecipient or Contractor as to the entire work force under the registered
program.
 
 
21

--------------------------------------------------------------------------------

 
 
(c) Any worker listed on a payroll at an apprentice wage rate, who is not
registered or otherwise employed as stated in paragraph F(1) of this Term, shall
be paid not less than the applicable wage determination for the classification
of work actually performed.  In addition, any apprentice performing work on the
job site in excess of the ratio permitted under the registered program shall be
paid not less than the applicable wage rate on the wage determination for the
work actually performed.
 
(d) Where a Subrecipient or Contractor is performing construction on a project
in a locality other than that in which its program is registered, the ratios and
wage rates (expressed in percentages of the journeyman’s hourly rate) specified
in the Subrecipient’s or Contractor’s registered program shall be
observed.  Every apprentice must be paid at not less than the rate specified in
the registered program for the apprentice’s level of progress, expressed as a
percentage of the journeyman hourly rate specified in the applicable wage
determination.
 
(e) Apprentices shall be paid fringe benefits in accordance with the provisions
of the apprenticeship program.  If the apprenticeship program does not specify
fringe benefits, apprentices must be paid the full amount of fringe benefits
listed on the wage determination for the applicable classification.  If the
Administrator determines that a different practice prevails for the applicable
apprentice classification, fringes shall be paid in accordance with that
determination.
 
(f) In the event OATELS, or a State Apprenticeship Agency recognized by OATELS,
withdraws approval of an apprenticeship program, the Subrecipient or Contractor
will no longer be permitted to utilize apprentices at less than the applicable
predetermined rate for the work performed until an acceptable program is
approved.
 
(2) Trainees.
 
(a) Except as provided in 29 CFR 5.16, trainees will not be permitted to work at
less than the predetermined rate for the work performed unless they are employed
pursuant to and individually registered in a program which has received prior
approval, evidenced by formal certification by (OATELS).  The ratio of trainees
to journeymen on the job site shall not be greater than permitted under the plan
approved by OATELS.
 
(b) Every trainee must be paid at not less than the rate specified in the
approved program for the trainee’s level of progress, expressed as a percentage
of the journeyman hourly rate specified in the applicable wage
determination.  Trainees shall be paid fringe benefits in accordance with the
provisions of the trainee program.  If the trainee program does not mention
fringe benefits, trainees shall be paid the full amount of fringe benefits
listed in the wage determination unless the Administrator of the Wage and Hour
Division determines that there is an apprenticeship/training program associated
with the corresponding journeyman wage rate in the wage determination which
provides for less than full fringe benefits for apprentices.  Any employee
listed on the payroll at a trainee rate who is not registered and participating
in a training plan approved by the OATELS shall be paid not less than the
applicable wage rate in the wage determination for the classification of work
actually performed  In addition, any trainee performing work on the job site in
excess of the ratio permitted under the registered program shall be paid not
less than the applicable wage rate in the wage determination for the work
actually performed.
 
(c) In the event OATELS withdraws approval of a training program, the
Subrecipient or Contractor will no longer be permitted to utilize trainees at
less than the applicable predetermined rate for the work performed until an
acceptable program is approved.
 
(3) Equal employment opportunity.  The utilization of apprentices, trainees, and
journeymen under this Term shall be in conformity with the equal employment
opportunity requirements of Executive Order 11246, as amended, and 29 CFR Part
30.
 
 
22

--------------------------------------------------------------------------------

 
 
G.  Compliance with Copeland Act Requirements
 
The Recipient, Subrecipient or Contractor shall comply with the requirements of
29 CFR Part 3 which are hereby incorporated by reference in the Award, Subaward
or Contract.
 
H.  Subawards and Contracts
 
(1) The Recipient, the Subrecipient and Contractor shall insert in the Subaward
or any Contracts this Term entitled “Davis Bacon Act Requirements” and such
other terms as the Contracting Officer may require.  The Recipient shall be
responsible for ensuring compliance by any Subrecipient or Contractor with all
of the requirements contained in this Term.  The Subrecipient shall be
responsible for the compliance by Contractor with all of the requirements
contained in this Term.
 
 (2) Within 14 days after issuance of a Subaward, the Recipient shall deliver to
the Contracting Officer a completed Standard Form (SF) 1413, Statement and
Acknowledgment, for each Subaward and Contract for construction within the
United States, including the Subrecipient’s and Contractor’s signed and dated
acknowledgment that this Term) has been included in the Subaward and any
Contracts. The SF 1413 is available from the Contracting Officer or at
http://contacts.gsa.gov/webforms.nsf/0/70B4872D16EE95A785256A26004F7EA8/$file/sf1413_e.pdf.  Within
14 days after issuance of a Contract or lower- tier subcontract, the
Subrecipient shall deliver to the Recipient a completed Standard Form (SF) 1413,
Statement and Acknowledgment, for each Contract and lower-tier subcontract for
construction within the United States, including the Contractor and lower- tier
subcontractor’s signed and dated acknowledgment that this Term has been included
in any Contract and lower-tier subcontracts.  SF 1413 is available from the
Contracting Officer or at
http://contacts.gsa.gov/webforms.nsf/0/70B4872D16EE95A785256A26004F7EA8/$file/sf1413_e.pdf.  The
Recipient shall immediately provide to the DOE Contracting Officer the completed
Standard Forms (SF) 1413.
 
I. Contract Termination—Debarment
 
A breach of these provisions may be grounds for termination of the Award,
Subaward, or Contract and for debarment as a Contractor or subcontractor as
provided in 29 CFR 5.12.
 
J.  Compliance with Davis-Bacon and Related Act Regulations
 
All rulings and interpretations of the Davis-Bacon and Related Acts contained in
29 CFR Parts 1, 3, and 5 are hereby incorporated by reference in the Award,
Subaward or Contract.
 
K.  Disputes Concerning Labor Standards
 
The United States Department of Labor has set forth in 29 CFR Parts 5, 6, and 7
procedures for resolving disputes concerning labor standards requirements.  Such
disputes shall be resolved in accordance with those procedures and shall not be
subject to any other dispute provision that may be contained in the Award,
Subaward, and Contract.  Disputes within the meaning of this Term include
disputes between the Recipient, Subrecipient (including any Contractor) and the
Department of Energy, the U.S. Department of Labor, or the employees or their
representatives.
 
L. Certification of Eligibility.
 
(1) By entering into this Award, Subaward, or Contract (as applicable), the
Recipient, Subrecipient, or Contractor, respectively  certifies that neither it
(nor he or she) nor any person or firm who has an interest in the Recipient,
Subrecipient, or Contractor’s firm, is a person, entity, or firm ineligible to
be awarded Government contracts or Government awards by virtue of section 3(a)
of the Davis-Bacon Act or 29 CFR 5.12(a)(1).
 
(2) No part of this Award, Subaward or Contract shall be subcontracted to any
person or firm ineligible for award of a Government contract or Government award
by virtue of section 3(a) of the Davis-Bacon Act or 29 CFR 5.12(a)(1).
 
 
23

--------------------------------------------------------------------------------

 
 
(3) The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.
 
M.  Approval of Wage Rates
 
All straight time wage rates, and overtime rates based thereon, for laborers and
mechanics engaged in work under an Award, Subaward or Contract must be submitted
for approval in writing by the head of the federal contracting activity or a
representative expressly designated for this purpose, if the straight time wages
exceed the rates for corresponding classifications contained in the applicable
Davis-Bacon Act minimum wage determination included in the Award, Subaward or
Contract.  Any amount paid by the Subrecipient or Contractor to any laborer or
mechanic in excess of the agency approved wage rate shall be at the expense of
the Subrecipient or Contractor and shall not be reimbursed by the Recipient or
Subrecipient.  If the Government refuses to authorize the use of the overtime,
the Subrecipient or Contractor is not released from the obligation to pay
employees at the required overtime rates for any overtime actually worked.
 
Contract Work Hours and Safety Standards Act


This Term entitled “Contract Work Hours and Safety Standards Act (CWHSSA)” shall
apply to any Subaward or Contract in an amount in excess of $100,000.  As used
in this CWHSSA Term, the terms laborers and mechanics include watchmen and
guards.


A.  Overtime requirements.  No Subrecipient or Contractor contracting for any
part of the Subaward work which may require or involve the employment of
laborers or mechanics shall require or permit any such laborer or mechanic in
any workweek in which he or she is employed on such work to work in excess of
forty hours in such workweek unless such laborer or mechanic receives
compensation at a rate not less than one and one-half times the basic rate of
pay for all hours worked in excess of forty hours in such workweek.


B. Violation; liability for unpaid wages; liquidated damages.  In the event of
any violation of the term set forth in paragraph B herein, the Subrecipient or
Contractor responsible therefore shall be liable for the unpaid wages.  In
addition, such Subrecipient or Contractor shall be liable to the United States
(in the case of work done under a Subaward or Contract for the District of
Columbia or a territory, to such District or to such territory), for liquidated
damages. Such liquidated damages shall be computed with respect to each
individual laborer or mechanic, including watchmen and guards, employed in
violation of the provision set forth in CWSSHA paragraph A, in the sum of $10
for each calendar day on which such individual was required or permitted to work
in excess of the standard workweek of forty hours without payment of the
overtime wages required by the term set forth in paragraph (A) of this section.


C.  Withholding for unpaid wages and liquidated damages.


 
(1)  The DOE Contracting Officer shall upon its own action or upon written
request of an authorized representative of the Department of Labor withhold or
cause to be withheld, from any moneys payable on account of work performed by
the Recipient on this or any other Federal Award or Federal contract with the
same Recipient on any other federally-assisted Award or contract subject to the
CWHSSA, which is held by the same Recipient such sums as may be determined to be
necessary to satisfy any liabilities of such Recipient for unpaid wages and
liquidated damages as provided in the term set forth in CWHSSA, paragraph B of
this Term.

 
(2)  The Recipient shall, upon its own action or upon written request of the DOE
Contracting Officer or an authorized representative of the Department of Labor,
withhold or cause from any moneys payable on account of work performed by the
Subrecipient or Contractor on this or any other federally assisted subaward or
contract subject to the CWHSSA, which is held by the same Subrecipient or
Contractor such sums as may be determined to be necessary to satisfy any
liabilities of such Subrecipient or Contractor for unpaid wages and liquidated
damages as provided in term set forth in CWHSSA, paragraph B of this Term.
 
 
24

--------------------------------------------------------------------------------

 
 
D. Subcontracts.  The Subrecipient shall insert in a Contract and a Contractor
shall insert in any lower tier subcontracts, the terms set forth in these CWHSSA
paragraphs (A) through (D) and also a provision requiring the Contractors to
include this CWHSSA Term in any lower tier subcontracts.  The Recipient shall be
responsible for compliance by any Subrecipient or Contractor, with the CWHSSA
paragraphs A through D.  The Subrecipient shall be responsible for compliance by
any Contractor (including lower- tier subcontractors).


E.  The Subrecipient or Contractor shall maintain payrolls and basic payrolls in
accordance with Davis-Bacon Act Requirements term, for all laborers and
mechanics, including guards and watchmen working on the Subaward or
Contracts.  These records are subject to the requirements set forth in the Davis
Bacon Requirements term.
 
RECIPIENT FUNCTIONS


(1) On behalf of the Department of Energy (DOE), Recipient shall perform the
following functions:


 
(a)
Obtain, maintain, and monitor all DBA certified payroll records submitted
by  the Subrecipients and Contractors at any tier under this Award;

 
(b)
Review all DBA certified payroll records for compliance with DBA requirements,
including applicable DOL wage determinations;

 
(c)
Notify DOE of any non-compliance with DBA requirements by Subrecipients
or  Contractors at any tier, including any non-compliances identified as the
result of reviews performed pursuant to paragraph (b) above;

 
(d)
Address any Subrecipient and any Contractor DBA non-compliance issues; if DBA
non-compliance issues cannot be resolved in a timely manner, forward complaints,
summary of investigations and all relevant information to DOE;

 
(e)
Provide DOE with detailed information regarding the resolution of any DBA
non-compliance issues;

 
(f)
Perform services in support of DOE investigations of complaints filed regarding
noncompliance by Subrecipients and Contractors with DBA requirements;

 
(g)
Perform audit services as necessary to ensure compliance by Subrecipients and
Contractors with DBA requirements and as requested by the Contracting Officer;
and

 
(h)
Provide copies of all records upon request by DOE or DOL in a timely manner.



 
(2)
All records maintained on behalf of the DOE in accordance with paragraph (1)
above are federal government (DOE) owned records.  DOE or an authorized
representative shall be granted access to the records at all times.



 
(3)
In the event of, and in response to any Freedom of Information Act, 5 U.S.C.
552,  requests submitted to DOE, Recipient shall provide such records to DOE
within 5 business days of receipt of a request from DOE.

 
 
25

--------------------------------------------------------------------------------

 